             Case 2:20-cv-00966-NR Document 371 Filed 08/12/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,                      :
INC., ET AL.                                        :
                                                    :
Plaintiff,                                          :
                                                    :
        v.                                          : CIVIL ACTION NO. 2:20-cv-00966-NR
                                                    :
KATHY BOOCKVAR, ET AL.,                             :
                                                    :
Defendants.                                         :


DELAWARE COUNTY BOARD OF ELECTIONS’ JOINDER TO REPLIES FILED BY
     SECRETARY KATHY BOOCKVAR AND BY THE BUCKS, CHESTER,
  MONTGOMERY AND PHILADELPHIA COUNTIES’ BOARDS OF ELECTIONS

        Defendant Delaware County Board of Elections (“Delaware County”), by and through its

undersigned counsel, files the instant JOINDER to join in the following replies: Secretary of

the Commonwealth Kathy Boockvar’s Reply in Support of Motion to Dismiss Amended

Complaint (Dkt. 336), and Bucks, Chester, Montgomery and Philadelphia Counties’ Boards of

Elections’ Reply in Further Support of their Motion to Dismiss (Dkt. 344). The filing of this

Notice of Joinder is subject to, and does not waive any, defenses and objections.
        Case 2:20-cv-00966-NR Document 371 Filed 08/12/20 Page 2 of 3




Dated: August 12, 2020


                                            Respectfully submitted,

                                            /s/ Edward D. Rogers
                                            Edward D. Rogers (No. 69337)
                                            Kahlil C. Williams (No. 325468)
                                            Elizabeth V. Wingfield (No. 324277)
                                            BALLARD SPAHR LLP
                                            1735 Market Street, 51st Floor
                                            Philadelphia, Pennsylvania 19103
                                            Phone: (215) 665-8500
                                            Facsimile: (215) 864-8999

                                            Terence M. Grugan (No. 307221)
                                            Of counsel, pro hac vice admission
                                            pending

                                            Attorneys for Defendant Delaware
                                            County Board of Elections




                                      2
         Case 2:20-cv-00966-NR Document 371 Filed 08/12/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

              The undersigned hereby certifies that a true and correct copy of the foregoing

Joinder was filed and served on August 12, 2020 via the Court’s CM/ECF system.


Dated: August 12, 2020
                                                           /s/ Edward D. Rogers
                                                           Edward D. Rogers
